DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawing sheet filed 10/12/22 is approved and has been entered.

Specification
The amendment to the specification filed 10/12/22 is approved and has been entered.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
In claim 1, --a-- should be added after “measure” in line 1; and “being” should be replaced with, e.g., --that is-- or --comprising-- in line 5.
In claim 5, --the-- should be added after “measures” in line 7.
Claims 2-4, 6, and 7 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JPS 62231147 to Okino (see the previously attached translation) in view of U.S. Patent Application Publication 2017/0276538 to Yamada et al [hereinafter Yamada].
Referring to claim 1, Okino discloses a sample container (figure 1) used for a thermal analyzer that is used to measure a thermal behavior of a sample in accordance with temperature changes from heating or cooling of the sample (e.g., DTA or DSC) (paragraph 1), the sample container comprising: 
a main body (4) being a bottomed container with an opening in an upper part of the main body (paragraph 1, lines 45-48); and 
a pressure plate (7) having a size equal to or less than an inner diameter of an opening of the main body (4) (figure 1), and pressing a sample (6) placed on a bottom surface of the main body (4) from a top surface of the sample (6) (paragraph 1; lines 37-43, 47-59). 
Okino does not explicitly disclose that the thermal analyzer is used to observe the sample to be measured; is silent as to the shape of the main body, thereby not explicitly disclosing that the bottom of the main body is a cylinder; and is silent as to the material of the pressure plate, thereby not explicitly disclosing that the pressure plate is transparent or translucent.
However, Yamada discloses a thermal analyzer having a cylindrical sample container having a main body (figure 3) (100) having a cylinder-shaped bottom and a cylinder-shaped top, wherein the thermal analyzer is transparent in order to observe the sample in the sample containers during measurements (paragraphs 18, 34, 36, 41, 42, 47, 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the main body of Okino have a cylinder-shaped bottom, as suggested by Yamada, in order to analyze the samples in a thermal analyzer. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thermal analyzer and the pressure plate of Okino transparent or translucent in order to observe the sample during measurements, which Yamada discloses is desirable; and since the particular type of material used to make the pressure plate is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 2, Okino in view of Yamada disclose a container having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Okino discloses that the sample is a solid material (paragraph 1), but does not disclose the sample being a polymer film.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sample Okino in view of Yamada a polymer film since Okino discloses that the sample is a solid material; and the particular solid material claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the particular solid material claimed by applicant is considered to be the use of numerous and known alternate types of solid materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a solid material as already suggested by Okino.

Referring to claim 3, Okino in view of Yamada disclose a container having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Okina further discloses that a portion region of the upper part of the main body (4) is bent inwards into the opening to form a bent portion (8) that presses the pressure plate (7) from above the pressure plate to fix the pressure plate (7) (paragraph 1; lines 34-43, 48-59).

Referring to claim 4, Okino in view of Yamada disclose a container having all of the limitations of claim 4, as stated above with respect to claim 1, except for Okino disclosing that the pressure plate is provide with a notch or a through hole.
However, Yamada discloses that the sample container (100) is provided with a top having a notch (114a) or a through hole (G) for allowing a gas reaction from the analysis to escape in order to obtain a more accurate thermal analysis measurement (paragraphs 47, 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pressure plate of Okine with a notch or a through hole, as suggested by Yamada, in order to obtain a more accurate thermal analysis measurement.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okino in view of Yamada, as applied to claim 1 above, and further in view of JPH08327573 to Shimadzu (see the previously attached translation).
Referring to claim 5, Okino in view of Yamada disclose a thermal analyzer (DSC) comprising the sampler container of claim 1, except for Okino explicitly disclosing that the thermal analyzer comprises a heating furnace surrounding the sample container, the heating furnace having an opening; and an imaging means configured to facilitate observation of the sample through the opening, wherein the thermal analyzer measures the thermal behavior of the sample in the heating furnace according to a change in temperature of the sample.
However, Shimadzu discloses a thermal analyzer (DSC) (figure 1; paragraphs 9, 10, 12, 15, 16) comprising a sample container (2); a heating furnace (1) surrounding the sample container, the heating furnace having an opening (1b); and an imaging means (5/6) (paragraph 14) configured to facilitate observation of the sample (S) through the opening, wherein the thermal analyzer measures the thermal behavior of the sample in the heating furnace is measured according to a change in temperature of the sample.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okino in view of Yamada by using the sample container as claimed in claim 1 in the thermal analyzer disclosed by Shimadzu in order to determine the behavior of the sample and observe the sample during the analysis.

Referring to claim 6, Okino in view of Yamada and Shimadzu disclose a thermal analyzer comprising the sampler container of claim 6, as stated above with respect to claim 5, wherein Shimadzu discloses that the thermal analyzer is a differential thermal analyzer, a differential scanning calorimeter, or a thermogravimetric analyzer (DSC).

Referring to claim 7, Okino in view of Yamada and Shimadzu disclose a thermal analyzer comprising the sampler container of claim 7, as stated above with respect to claim 5, wherein Shimadzu discloses an image processing means (9) configured to generate predetermined color information from image data of the sample acquired by the imaging means (5/6), and a display unit (figure 2); 
wherein the color information (W2) and the thermal behavior (W1) are displayed superimposed on the temperature of the sample by the display unit (figure 2) (paragraphs 14-16, 21-23, 25). 

Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered, but they are not persuasive. 
Applicant argues (see pages 11-12 of the response) that Okino, Yamada, and Shimadzu do not (alone or in any combination) teach or suggest “a transparent or translucent pressure plate having a size equal to or less than an inner diameter of the opening of the main body and pressing the sample placed on a bottom surface of the main body from a top surface of the sample,” as recited in amended independent claim 1, because it is impractical to observe the sample of Okino from the outside of the container. This argument is not persuasive because the applicant has not provided any evidence to support their assertion regarding the impracticability of observing the sample of Okino from the outside of the container. The rejection of claim 1 over Okino in view of Yamada is deemed proper by the examiner because Yamada discloses a thermal analyzer having a cylindrical sample container having a main body (100) having a cylinder-shaped bottom and a cylinder-shaped top, wherein the thermal analyzer is transparent in order to observe the sample in the sample containers during measurements (paragraphs 18, 34, 36, 41, 42, 47, 48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thermal analyzer and the pressure plate of Okino transparent or translucent in order to observe the sample during measurements, which Yamada discloses is desirable.
Applicant further argues (see pages 13-14 of the response) that Yamada does not disclose an element that corresponds to the pressure plate of claim 1 because Yamada has not been shown to teach or suggest that the cover portion is formed out of a transparent material because “if the container of Yamada comprises the pressure plate pressing the front surface of the sample or the cover closing the front end of a container as shown in Okino, then discharging the gas generated by heating decomposition of the sample (S1) to the outside is interrupted.” These arguments are not persuasive because Yamada is not relied upon to modify Okino by replacing the pressure plate of Okino with the sample container of Yamada. The rejection is based on modifying Okino by providing transparency in order to observe the sample in the sample containers during measurements, which Yamada suggests is desirable.
Applicant’s arguments (see pages 14-15 of the response) that Yamada teaches away from the use of a transparent or translucent pressure plate because of the influence of radiation are not persuasive because Yamada is not relied upon to modify Okino by replacing the pressure plate of Okino with the sample container of Yamada. The rejection is based on modifying Okino by providing transparency in order to observe the sample in the sample containers during measurements, which Yamada suggests is desirable.
Applicant’s argument (see page 15 of the response) with respect to dependent claims 2-7 are not persuasive for the reasons stated above regarding independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
12/6/22